             Case 1:19-cr-00096-JSR Document 130
                                             129 Filed 12/04/20
                                                       12/03/20 Page 1
                                                                     2 of 2
                                                                          3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                            WAIVER OF RIGHT TO BE PRESENT
                               -v-                                          AT CRIMINAL PROCEEDING

SYDNEY SCALES,                                                                19-CR-96 (JSR)
                                           Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

 X
____      Arraignment

          I have been given a copy of the superseding indictment containing the charges against me and
          have reviewed it with my attorney. I understand that I have a right to appear before a judge in a
          courtroom in the Southern District of New York to confirm that I have received and reviewed the
          indictment; to have the indictment read aloud to me if I wish; and to enter a plea of either guilty
          or not guilty before the judge. After consultation with my attorney, I wish to plead not guilty. By
          signing this document, I wish to advise the court of the following. I willingly give up my right to
          appear in a courtroom in the Southern District of New York to advise the court that:

                     1)        I have received and reviewed a copy of the superseding indictment.
                     2)        I do not need the judge to read the superseding indictment aloud to me.
                     3)        I plead not guilty to the charges against me in the superseding indictment.

Date:                 /s/ Sydney Scales (by LTS)
                     ____________________________
                     Signature of Defendant


                      Sydney Scales
                     ____________________________
                     Print Name


____      Conference

          I have been charged in an indictment with violations of federal law. I understand that I have a
          right to be present at all conferences concerning this indictment that are held by a judge in the
          Southern District of New York, unless the conference involves only a question of law. I understand
          that at these conferences the judge may, among other things, 1) set a schedule for the case
          including the date at which the trial will be held, and 2) determine whether, under the Speedy
          Trial Act, certain periods of time should be properly excluded in setting the time by which the trial
          must occur. I have discussed these issues with my attorney and wish to give up my right to be
          present at the conferences. By signing this document, I wish to advise the court that I willingly
          give up my right to be present at the conferences in my case for the period of time in which access
          to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my
          attorney be permitted to represent my interests at the proceedings even though I will not be
          present.
          Case 1:19-cr-00096-JSR Document 130
                                          129 Filed 12/04/20
                                                    12/03/20 Page 2
                                                                  3 of 2
                                                                       3




Date:            ____________________________
                 Signature of Defendant


                 ____________________________
                 Print Name



I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the
superseding indictment, my client’s rights to attend and participate in the criminal proceedings
encompassed by this waiver, and this waiver form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held in my client’s absence. I will inform my client of what transpires
at the proceedings and provide my client with a copy of the transcript of the proceedings, if requested.

Date:            ____________________________
                 Signature of Defense Counsel


                      Justine A. Harris
                 ____________________________
                 Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.



Date:            _________________________
                 Signature of Defense Counsel




Accepted:         /s/ Laura Taylor Swain (for Hon. Jed Rakoff)
                 ________________________
                 Signature of Judge
                 Date: 12/4/2020




CONSENT FORM WAIVING PRESENCE- ARRAIGNMENT, BAIL, CONFERENCE.DOCX               VERSION NOVEMBER 10, 2020
                                                         2
